Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An effective filing date of 10/21/2020 is acknowledged.
Claims 33 – 62 are pending as per preliminary amendment dated 11/12/2020
Claims 33 – 62 have been examined; wherein examiner amends:
abstract; and 
claims 33 – 44, 47 – 55, and 58 – 62.
Claims 33 – 62 are allowed (these claims are renumbered to 1 – 30.)

Claim Interpretation
Claims 40, 42, 43, 45, and 46 recite a single page web application builder and an application monitor, which are considered as software components in view of specification (p. 7: line 25; p. 8: lines 2 – 4, and p. 9: lines 17 – 19.)  Therefore, they are not interpreted under 35 U.S.C. 112(f).
Claims 55 – 58 and 60 – 62 recite a single page web application builder and an application monitor, which are considered as software components in view of specification (p. 7: line 25; p. 8: lines 2 – 4, and p. 9: lines 17 – 19.)  Therefore, they are not interpreted under 35 U.S.C. 112(f).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon agreement on amendments, authorization for the amendments was given in a telephone interview with attorney Faisal K. Abou-Nasr (Reg. No. 69,898) on 11/02/2021 to put the claims in condition for allowance.

Amend abstract as follow:
Abstract (currently amended)
Declarative Single Page Web Application (SPA) builder system and method are used to build complex, fully functional SPA without undue coding. A SPA builder contains a set of rules that facilitate the building of a SPA. The set of rules in the SPA builder includes a set 5 of user interface elements and a finite state machine model with a set of data dependency rules, a set of user interface rendering rules, and a set of action execution data flow rules. The SPA builderutilizes mock data that allows 

Amend claims 33 – 44, 47 – 55, and 58 – 62 as follow:
Claim 33 (currently amended) 
A method[[,]] comprising:
, and a rule that defines a data dependency between the data query in the user interface component and an action in the user interface component;
specifying a new state for the SPA;
defining one or more user interface components and one or more actions for the new state based on the retrieved set of data dependency rules;
selecting a user interface element from a set of predefined user interface elements for each user interface component of the one or more user interface components and each action of the one or more actions;
building the SPA, by a SPA builder, using the new state, the one or more user interface components, and the one or more actions without writing code;
monitoring, using an application monitor, one or more user interaction flows of the SPA, wherein the application monitor intercepts communication from the SPA builder to a backend and generates mock backend response data; and
verifying, by the application monitor, the one or more user interaction flows of the SPA using the mock backend response data.

Claim 34 (currently amended) 


Claim 35 (currently amended) 
The method of claim 33, wherein building the SPA further comprises specifying, for the new state of the SPA, a prerequisite for the new state, assigning values to the new state prerequisite from one or more global values and a triggered action that leads to the new state, and determining a user interface layout for the new state.

Claim 36 (currently amended) 
The method of claim 35, wherein building the SPA further comprises adding the one or more user interface components to the user interface layout for the new state 

Claim 37 (currently amended) 
The method of claim 33[[,]] further comprising storing a SPA specification for the SPA in a storage wherein the SPA specification contains the new state for the SPA, the one or more user interface components, , and the user interface element from the set of predefined user interface elements for each user interface component of the one or more user interface components and each action of the one or more actions 

Claim 38 (currently amended) 
The method of claim 33[[,]] further comprising mocking a query data operation of the SPA, mocking a read data operation of the SPA, and mocking a remote action operation of the SPA.

Claim 39 (currently amended) 
The method of claim 33[[,]] further comprising isolating a set of actual data from the SPA being built to prevent corruption of the set of actual data during the building of the SPA.

Claim 40 (currently amended) 

a storage that stores a finite state model having a set of data dependency rules, the set of data dependency rules including a rule that defines a data dependency between a global value used in a single page web application (SPA) and a prerequisite used in one of a state and a user interface component in the SPA, a rule that defines a data dependency between a prerequisite of the user interface component and a data query in the user interface component, and a rule that defines a data dependency between the data query in the user interface component and an action in the user interface component;
a computer system, coupled to the storage, having a processor and memory and a SPA builder comprising a plurality of lines of computer code that is configured to:
specify a new state for the SPA;
define one or more user interface components and one or more actions for the new state based on the set of data dependency rules;
select a user interface element from a set of predefined user interface elements for each user interface component of the one or more user interface components and each action of the one or more actions; and
build the SPA using the new state, the one or more user interface components, and the one or more actions without writing code; and
an application monitor, executed on the computer system, comprising a plurality of lines of code, that is configured to:

verify the one or more user interaction flows of the SPA using the mock backend response data.

Claim 41 (currently amended) 
The apparatus of claim 40, wherein the finite state model further comprises a set of user interface rendering rules that define how a user interface is rendered 

Claim 42 (currently amended) 
The apparatus of claim 41, wherein the SPA builder is further configured to specify, for the new state of the SPA, a prerequisite for the new state, assign values to the new state prerequisite from one or more global values and a triggered action that leads to the new state, and determine a user interface layout for the new state 

Claim 43 (currently amended) 
The apparatus of claim 42, wherein the SPA builder is further configured to define, for each user interface component of the one or more user interface components, a user interface component type, one or more pieces of component data, and a user interface rendering 

Claim 44 (currently amended) 
The apparatus of claim 42, wherein the storage stores a SPA specification for the SPA in the storage wherein the SPA specification contains the new state for the SPA, the one or more user interface components, , and the user interface element from the set of predefined user interface elements for each user interface component of the one or more user interface components and each action of the one or more actions 

Claim 47 (currently amended) 
A method[[,]] comprising:
, and one or more actions;
monitoring, using an application monitor on the computer system, one or more user interaction flows of the SPA, wherein the application monitor intercepts communication from the SPA builder to a backend and generates mock backend response data; and
verifying, by the application monitor, the one or more user interaction flow of the SPA using the mock backend response data.

Claim 48 (currently amended)
The method of claim 47, wherein verifying the one or more user interaction flow of the SPA further comprises mocking a query data operation of the SPA, mocking a read data operation of the SPA and mocking a remote action operation of the SPA.

Claim 49 (currently amended) 
The method of claim 47[[,]] further comprising isolating a set of actual data from the SPA being built to prevent corruption of the set of actual data when building the SPA.

Claim 50 (currently amended) 
The method of claim 47, wherein building the SPA further comprises retrieving a finite state model having a set of data dependency rules, the set of data dependency rules including a rule that defines a data dependency between a global value used in the SPA , and a rule that defines a data dependency between the data query in the user interface component and an action in the user interface component, defining the one or more user interface components and the one or more actions for the new state based on the retrieved set of data dependency rules, and selecting a user interface element from a set of predefined user interface elements for each user interface component of the one or more user interface components and each action of the one or more actions 

Claim 51 (currently amended) 
The method of claim 50, wherein the finite state model further comprises a set of user interface rendering rules that define how a user interface is rendered 

Claim 52 (currently amended) 
, and determining a user interface layout for the new state 

Claim 53 (currently amended) 
The method of claim 52, wherein building the SPA further comprises defining, for each user interface component of the one or more user interface components, a user interface component type, one or more pieces of component data and a user interface rendering 

Claim 54 (currently amended) 
The method of claim 50[[,]] further comprising storing a SPA specification for the SPA in a storage wherein the SPA specification contains the new state for the SPA, the one or more user interface components, , and the user interface element from the set of predefined user interface elements for each user interface component of the one or more user interface components and each action of the one or more actions 

Claim 55 (currently amended) 
An apparatus[[,]] comprising:
a computer system, coupled to a storage, having a processor and memory and a single page web application (SPA) builder comprising a plurality of lines of computer code executed by the processor of the computer system that is configured to:
build a SPA having a new state, one or more user interface components, and one or more actions; and 
an application monitor, comprising a plurality of lines of computer code executed by the processor of the computer system that is configured to: 
monitor one or more user interaction flow of the SPA, wherein the application monitor intercepts communication from the SPA builder to a backend and generates mock backend response data; and
verify, by the application monitor, the one or more user interaction flow of the SPA using the mock backend response data.

Claim 58 (currently amended) 
The apparatus of claim 55, wherein the SPA builder is further configured to retrieve a finite state model having a set of data dependency rules, the set of data dependency rules including a rule that defines a data dependency between a global value used in the SPA and a prerequisite used in one of a state and a user interface component in the SPA, , and select a user interface element from a set of predefined user interface elements for each user interface component of the one or more user interface components and each action of the one or more actions 

Claim 59 (currently amended) 
The apparatus of claim 58, wherein the finite state model further comprises a set of user interface rendering rules that define how a user interface is rendered 

Claim 60 (currently amended) 
The apparatus of claim 58, wherein the SPA builder is further configured to specify, for the new state of the SPA, a prerequisite for the new state, assign values to the new state prerequisite from one or more global values and a triggered action that leads to the , and determine a user interface layout for the new state, and is further configured to add the one or more user interface components to the user interface layout for the new state 

Claim 61 (currently amended) 
The apparatus of claim 60, wherein the SPA builder is further configured to define, for each user interface component of the one or more user interface components, a user interface component type, one or more pieces of component data, and a user interface rendering 

Claim 62 (currently amended) 
The apparatus of claim 61, wherein the SPA builder is further configured to store a SPA specification for the SPA in the storage wherein the SPA specification contains the new state for the SPA, the one or more user interface components, , and the user interface element from the set of predefined user interface elements for each user interface component of the one or more user interface components and each action of the one or more actions 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Chauhan et al. (Pub. No. US 2015/0052498 A1; hereinafter Chauhan; IDS dated 11/10/2020), Sulcer et al. (Pub. No. US 2014/0281891 A1; hereinafter Sulcer; IDS dated 11/10/2020), and Totale et al. (Pub. No. US 2016/0321166 a1; hereinafter Totale; IDS dated 11/10/2020) disclose:
“A method comprising:
retrieving a finite state model having a set of data dependency rules, the set of data dependency rules including a rule that defines a data dependency between a global value used in a single page web application (SPA) and a prerequisite used in one of a state and a user interface component in the SPA, a rule that defines a data dependency between a prerequisite of the user interface component and a data query in the user interface component, and a rule that defines a data dependency between the data query in the user interface component and an action in the user interface component;
specifying a new state for the SPA;
defining one or more user interface components and one or more actions for the new state based on the retrieved set of data dependency rules;
selecting a user interface element from a set of predefined user interface elements for each user interface component of the one or more user interface components and each action of the one or more actions;
building the SPA, by a SPA builder, using the new state, the one or more user interface components, and the one or more actions without writing code;
monitoring, using an application monitor, one or more user interaction flows of the SPA, 
verifying, by the application monitor, the one or more user interaction flows of the SPA using the mock backend response data.”
However, Chauhan, Sulcer, and Totale do not disclose limitations “monitoring, using an application monitor, one or more user interaction flows of the SPA, wherein the application monitor intercepts communication from the SPA builder to a backend and generates mock backend response data.” 
The limitations, in combination of other elements cited, are not present in the prior art of record and would not have been obvious.  In other words, the limitations present subject matter that is novel.  Thus, claims 33 and its dependent claims are allowed.

Claim 40
Claim 40 recites limitations in the same manner as claim 33; therefore, claim 40 and its dependent claims are also allowed for the same reasons as claim 33.

Claim 47
Chauhan and Totale disclose 
“A method comprising:
building, using a single page web application (SPA) builder on a computer system, a SPA having a new state, one or more user interface components, and one or more actions;
monitoring, using an application monitor on the computer system, one or more user interaction flows of the SPA,
verifying, by the application monitor, the one or more user interaction flow of the SPA using the mock backend response data.”
However, Chauhan and Totale do not disclose limitations “monitoring, using an application monitor on the computer system, one or more user interaction flows of the SPA, wherein the application monitor intercepts communication from the SPA builder to a backend and generates mock backend response data”.  
The limitations, in combination of other elements cited, are not present in the prior art of record and would not have been obvious.  In other words, the limitations present subject matter that is novel.  Thus, claim 47 and its dependent claims are allowed.

Claim 55
Claim 55 recites limitations in the same manner as claim 47; therefore, claim 55 and its dependent claims are also allowed for the same reasons as claim 47.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHUGH et al. (Pub. No. US 2021/0326396 A1): method and system for presenting web application content.
Boyd et al. (Pub. No. US 2019/0278438 a1): A single page application of a content provider is associated with a smart page established on an experiment system to allow a variation test to be performed on the single page application.
Madhuri A. Jadhav et al (NPL; Single Page Application using AngularJS): Single page application is written using JavaScript with AngularJS built on top of the JavaScript.  The AngularJS makes web application modular and easy to maintain.
Hans Findel et al. (NPL; A Test Environment for Web Single Page Applications (SPA)): A test framework and tools allow developer to easily put under test different implementation options.  The tools are used as plugins for most popular browsers so the application can run in its real environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192